DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 8/8/2022 is acknowledged. Claims 1, 8, and 17 are amended. Claims 2 and 9 are canceled. Currently, claims 1, 3-5, 7-8 and 10-20 are pending in the application with claims 7-8 and 10-20 being withdrawn from consideration.
Previous prior art rejection is modified to address the amendment.
Claims 1 and 3-5 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “a ratio of all hole-scavenging components to all non-fullerene components in the active layer ranges from about 1:10 to about 1:25” in lines 5-6. Applicant has no support for such ratio in the originally filed disclosure. Applicant points to paragraphs [0048] and [0052] for the support. However, paragraphs [0048] and [0052] describe “[i]n a preferred embodiment, the ratio of the one or more hole scavenging components to the one or more non-fullerene components ranges from about 1:10 to about 1:25”. Paragraphs [0048] and [0052] do not describe the ratio of all hole-scavenging components to all non-fullerene components in the active layer ranges from about 1:10 to about 1:25. In Applicant’s specific example 1, Applicant discloses the preferred embodiment, in which the ratio of one hole-scavenging component (PTB7-Th) to one non-fullerene component (IEICO-4F). In example 2, Applicant describes an active layer based on a non-fullerene and two hole scavengers without describing any ratio of all hole scavenging components to all non-fullerene components. Therefore, the claim(s) contains subject matter, e.g. a ratio of all hole-scavenging components to all fullerene components ranges from about 1:10 to about 1:25 when there are more than one hole-scavenging components and more than one fullerene components, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For the purpose of this office action, the limitation “a ratio of all hole scavenging components to all non-fullerene components in the active layer ranges about 1:10 to about 1:25” is construed as in the ratio of one hole scavenging component to one non-fullerene component in the active layer of having one hole scavenging component and one non-fullerene component as exemplified by Applicant.
Claims 3-5 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yao et al. (“Design, Synthesis, and Photovoltaic Characterization of a Small Molecular Acceptor with an Ultra-Narrow Band Gap”, Cite No. 3 of Non-Patent Literature Documents in IDS 6/9/2020).
Regarding claim 1, Yao et al. discloses an active layer of J52:IEICO-4F, or J52:PBDTT-EFT:IEICO-4F (see pages 3046-3048), which comprises: 
one non-fullerene component (e.g. IEICO-4F); and 
one hole scavenging component (e.g. J52).
Yao et al. discloses a ratio of J52 to IEICO-4F is 0.1:1.5 (see table 2), or 1:15 which is right within the claimed range of 1:10 to 1:25. As “hole scavenging component” is interpreted as a small amount of material that is capable of extraction of holes (see [0031] of Applicant’s specification), Yao et al. is deemed to be anticipatory.
Alternatively, Yao et al. does not teach the ratio of J52:IEICO-4F in the binary active layer of J52:IEICO-4F ranges from about 1:10 to about 1:25. However, Yao teaches using the ratio of J52 to IEICO-4F to be 0.1:1.5 (see table 2). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the binary active layer of J52:IEICO-4F to have the ratio of J52 to IEICO-4F to be 0.1:1.5 as shown in table 2, because Yao et al. explicitly suggests doing so. In such modification, the ratio of all scavenger component (J52) to all non-fullerene component (IEICO-4F) in the active layer J52:IEICO-4F is 1:15 which is right within the claimed range of 1:10 to 1:25.
Regarding claim 3, Yao et al. or modified Yao et al. discloses an active layer as in claim 1 above, wherein Yao et al. discloses the one or more hole-scavenging components comprise a first hole-scavenging component (J52) and a second hole-scavenging component (BPDTTT), wherein the first hole scavenging component and the second hole-scavenging component are different (e.g. J52 is different from PBDTTT).  
Regarding claim 4, Yao et al. or modified Yao et al. discloses an active layer as in claim 1 above, wherein Yao et al. discloses the non- fullerene component includes IEICO.
Regarding claim 5, Yao et al. or modified Yao et al. discloses an active layer as in claim 1 above, wherein Yao et al. discloses J52 including thiopene, fluorine, benzotriazole (see figs. 3a).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Yao does not teach the ratio of all hole-scavenging components to all non-fullerene components ranges from about 1:10 and about 1:25 because Yao teaches in table 2 the total donor to total acceptor ratio is 1:1.5. However, Applicant’s arguments are not deemed to be persuasive. Applicant does not claim donors, but hole scavenging components and Applicant explicitly defines hole scavenging component is not donor but small amount of material that is capable of hole extracting (see [0031] of Applicant’s specification). As such, J52 which is used in a small amount in the active layer of Yao corresponds to Applicant’s claimed hole scavenging component. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726